Citation Nr: 1233750	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO. 09-45 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent initial evaluation, effective from March 13, 2008.

The Board notes the RO issued a statement of the case in November 2009 that addressed the Veteran's claims for increased ratings for migraine headaches, for a residual scar of a gunshot wound of the right shoulder, and for residual scars of a gunshot wound of the right upper thigh. Since a timely substantive appeal was not received, the Board's adjudication is limited to the issue set forth on the preceding page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The clinical signs and manifestations of the Veteran's service-connected PTSD are shown to be characterized by such symptoms as insomnia, intrusive thoughts, nightmares, impairment of concentration and memory, difficulty in establishing work and social relationships, depression, impaired impulse control, social avoidance, hyperarousal, feelings of detachment, and lack of motivation, of an overall chronic and moderately severe nature. 



CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent disability rating, but not more, for PTSD for the entire appeal period have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1) (2011).
 
The Veteran was provided VCAA-compliant notice in May 2008, prior to the initial adjudication of his claim for service connection for PTSD in a December 2008 RO rating decision. The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records. The Veteran also received additional notice pertaining to the downstream disability rating and effective date elements of the claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


In the December 2008 RO rating decision, service connection for PTSD was established and an initial rating was assigned. Thus, the claim for which VCAA notice was provided has been substantiated. See Dingess v. Nicholson, 19 Vet. App. at 490-491. As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose such notice was intended to serve has been fulfilled. Id. After the RO awarded the Veteran service connection for PTSD and assigned an initial disability rating, he filed a notice of disagreement contesting the initial rating determination. See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement). The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his PTSD, included notice of the criteria for higher rating and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002). Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and accorded the Veteran a fair opportunity to prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in November 2008. The examination was thorough and adequate for the purposes of deciding this claim. The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Neither the Veteran nor his representative has raised questions about the adequacy of the examination.

The evidence of record includes service treatment records (STRs), a VA examination report, VA treatment records, and statements and testimony from the Veteran and his representative. 



The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal and has been provided a meaningful opportunity to participate in development of his claim. All pertinent due process requirements have been met. 

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue..

Merits of the Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board observes that this is an initial rating case and consideration will be given to "staged ratings" (i.e., different percentage ratings for different periods of time) from the date service connection was made effective. See Fenderson v. West, 12 Vet App 119, 126 (1999). 

Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, provides that:

A 30 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32]. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R § 4.6. 

It should also be noted that use of terminology such as "mild" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. The record as a whole is evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

GAF scores are one relevant component of the Veteran's disability picture that must considered. However, they must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others). 

Post-service VA treatment records from June 2007 to October 2010 reflect treatment for PTSD. In a June 2007 mental health note, the Veteran endorsed memory loss, difficulty focusing, lowered frustration tolerance, impaired impulse control, avoidance, hyperarousal, nightmares, intrusive thoughts, difficulty sleeping, depressed feelings, feelings of detachment from others, a lack of motivation and focus, and engagement in risky behavior. The Veteran denied any homicidal or suicidal ideation. He also stated that his father reminded him to take a shower and eat. Upon mental status evaluation, the Veteran had good eye contact, alert, oriented x 4, and appropriate hygiene. His mood was depressed, but his thought process was logical and goal-directed without evidence of psychosis. His judgment and insight were fair and there was no gross impairment of memory. He was diagnosed with PTSD and Major Depressive Disorder. He was assigned a GAF score of 50.

An April 2008 VA treatment record noted intrusive thoughts, difficulty sleeping, depressed feelings, detachment, lack of motivation and focus, smoking, and avoidance behaviors. The Veteran reported feeling depressed since the incident. Upon mental status examination, the Veteran had elevated mood and an affect which was slightly constricted. His speech had a normal rate. His thought process was logical and goal-directed. There was no suicidal or homicidal ideation. Memory and concentration were intact. He was assessed with PTSD and Bipolar Disorder.


May 2008 and August 2008 VA treatment records reflected a "depressed" mood, but a June 2008 VA treatment noted "good" mood. His speech had a normal rate. His thought process was logical and goal-directed. There was no suicidal or homicidal ideation. Memory and concentration were intact.

A November 2008 VA examination reflects symptoms of insomnia, intrusive recollections, detachment, difficulty managing feelings of anger, vigilance, irritability, loss of interest, nightmares, disturbed appetite, and anxiety. There was no homicidal or suicidal ideation or psychotic symptoms. Upon mental status examination, the Veteran was oriented to time, place and person; concentration was fair; insight appeared very good, as was his formal operational judgment and problem-solving skills. He was cooperative, alert, average-statured, and adequately groomed in appearance. Motor activity and speech were normal. He was alert and oriented to time, place, and person. His memory appeared largely unimpaired. The Veteran was assigned a GAF score of 62.

A May 2009 VA treatment record noted that the Veteran worked at a movie theatre. His slept 3 hours per night and suffered from depression and nightmares. The VA physician noted that the Veteran's mood was "depressed," but that he appeared euthymic.

A December 2009 VA treatment record noted that the Veteran was depressed and anxious. Mood was "depressed," albeit, the Veteran appeared euthymic with slightly constricted, non-congruent affect. His speech and thought processes were normal and goal-directed. His memory and concentration were intact. There was no suicidal or homicidal ideation.

For the entire appeal period, the service-connected PTSD is shown by the VA examination reports to have been manifested by symptoms such as insomnia, intrusive thoughts, nightmares, impairment of concentration and memory, difficulty in establishing work and social relationships, depression, impaired impulse control, social avoidance, hyperarousal, feelings of detachment, and lack of motivation. 


These symptoms and their effect on the Veteran's occupational and social functioning approximate findings requisite for a 50 percent pursuant to Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (observing that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  

The criteria for a rating of 70 percent are not approximated. The Veteran does not have an inability to work due to PTSD. He has difficulty in forming effective work and social relationships, but not an inability to form or maintain social relationships. He does not have the type of impaired impulse control contemplated in the criteria for a 70 percent rating, as discussed above. The medical evidence of record does not show symptoms indicating the general level of impairment of similar to an inability to remember names of close relatives, his own name, or his occupation. The Veteran has been oriented to person, place or time, to be without delusions or hallucinations, to respond to questions at VA examinations, and to present no danger to himself or others. He has been able to communicate verbally at VA examinations. He has not displayed gross impairment in thought processes or communications. He has been found to have no delusions or hallucinations. It is significant that the Veteran is the caregiver for his son during the course of the appeal, and that he has never been hospitalized for his psychiatric illness.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. At the April 2012 hearing, he testified that he has difficulty establishing relationships and suffered from insomnia, flashbacks, difficulty concentrating, and impaired memory. (See Hearing Transcript, pp. 8-15).

He is not, however, competent to identify a specific level of disability of his PTSD-according to the appropriate diagnostic code. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.


The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities. There is no showing that the Veteran's psychiatric disability reflects so exceptional or unusual a disability picture as to obviate the application of regular schedular criteria established for the purpose of rating the service-connected disability. Thus, an evaluation higher than 50 percent on an extraschedular basis is not for consideration. See 38 C.F.R. § 3.321(b)(1). The Veteran is not shown to require frequent periods of hospitalization or in fact any hospitalizations for a psychiatric disability, and there are no factors present to otherwise render impractical the application of the regular schedular standards. He has no thought disorder and there is no reason to question his competence or his adequate functioning in daily life beyond what is contemplated in a 50 rating for PTSD. 

The Veteran is currently employed and works part-time (20 hours per week), as well as a part-time student. This is not descriptive of marked interference with employment due to PTSD, beyond what is commensurate with a 50 percent schedular rating. Because the evidence does not show that the Veteran's PTSD presents an unusual or exceptional disability picture, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Accordingly, the preponderance of the evidence supports a higher initial rating of 50 percent, but no more, for service-connected PTSD. 


ORDER

An initial rating of 50 percent for service-connected PTSD is granted for the full pendency of the claim on appeal. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


